Case: 17-11281    Date Filed: 04/17/2018   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11281
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:16-cv-01058-MMH-JRK



ROBERT CRAIG MACLEOD,

                                                               Plaintiff-Appellant,

                                       versus

TOM BEXLEY,
in his personal capacity as a Government-official
(Deputy Court Clerk Flagler County, Florida),

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 17, 2018)

Before WILSON, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:
                Case: 17-11281       Date Filed: 04/17/2018      Page: 2 of 6


       Robert Craig Macleod, proceeding pro se, appeals the sua sponte dismissal

of his civil action seeking monetary, injunctive, and declaratory relief for court

clerk Tom Bexley’s failure to file his 42 U.S.C. § 1983 suit in state court because

of his status as a vexatious litigant under Florida law. On appeal, Macleod

contends that the district court erred in applying the Rooker-Feldman 1 and

Younger 2 doctrines because there was no claim that implicated either doctrine.

       When a plaintiff makes a motion to proceed in forma pauperis pursuant to

28 U.S.C. § 1915, a court reviewing that motion “shall dismiss the case” if the

underlying action “is frivolous or malicious,” “fails to state a claim on which relief

may be granted,” or “seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). We review a district court’s sua

sponte dismissal under this provision de novo, viewing the allegations in the

complaint as true. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). We

apply the Rule 12(b)(6) standard to dismissals based on a failure to state a claim,

id., meaning that dismissal is appropriate if the complaint, on its face, does not




       1
         Rooker v. Fid. Tr. Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and Dist. of Columbia Court
of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1986) (precluding lower federal courts
from reviewing state court judgments).
       2
         Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746 (1971) (providing that federal courts
generally will not interfere with pending state judicial proceedings).


                                               2
                 Case: 17-11281       Date Filed: 04/17/2018       Page: 3 of 6


state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
1937, 1949 (2009). 3

       Although we have generally prohibited sua sponte dismissals in cases where

the plaintiff was not given notice of the court’s intent to dismiss or an opportunity

to amend, see Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir.

2007), reversal is not mandated if amendment of the complaint would be futile

because it is frivolous or is patently and irremediably insufficient. Byrne v.

Nezhat, 261 F.3d 1075, 1127 n.99 (11th Cir. 2001), abrogated in part on other

grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 128 S. Ct. 2131

(2008); see also Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir. 2011).

       The Rooker-Feldman doctrine is a jurisdictional rule that precludes federal

district courts from reviewing “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

125 S. Ct. 1517, 1521–22 (2005). Similarly, under the Younger abstention

doctrine, federal courts will not interfere with certain state civil proceedings,

including “civil proceedings involving certain orders that are uniquely in

3
 Although we “hold the allegations of a pro se complaint to less stringent standards than formal
pleadings drafted by lawyers,” this “leniency does not give a court license to serve as de facto
counsel for a party, or to rewrite an otherwise deficient pleading in order to sustain an action.”
Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014).

                                                 3
                 Case: 17-11281       Date Filed: 04/17/2018        Page: 4 of 6


furtherance of the state courts’ ability to perform their judicial functions.” Sprint

Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013).

       A district court may dismiss a complaint for failure to state a claim based

upon the affirmative defense of judicial immunity “when the defense is an obvious

bar given the allegations,” even if the defendant has not asserted the defense.

Sibley v. Lando, 437 F.3d 1067, 1070 n.2 (11th Cir. 2005) (per curiam). Although

court clerks are not entitled to immunity from claims for equitable relief, they

“have absolute immunity from actions for damages arising from acts they are

specifically required to do under court order or at a judge’s direction.” Tarter v.

Hury, 646 F.2d 1010, 1013 (5th Cir. 1981). 4

       In the instant case, Macleod sued the Chief Deputy Clerk of the Circuit

Court of Flagler County, Florida. That clerk had written him a letter declining to

accept a case for filing pursuant to a state court order declaring Macleod a

vexatious litigant.5 That state court order6 prohibited Macleod from pro se



4
  See Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (holding that
all decisions of the Fifth Circuit handed down prior to September 30, 1981 are binding precedent
in the Eleventh Circuit).
5
  See Doc. 13-2 (clerk’s letter).
6
  Macleod did not file the state court order in the instant case. The magistrate judge posited that
this was an attempt to “evade dismissal under [the Rooker-Feldman or Younger] doctrines by
omitting specific references to the state court vexatious-litigant order.” Doc. 14 at 6. However,
the magistrate judge took judicial notice of the order, which Macleod had filed as an exhibit in at
least one of numerous prior federal district court actions. Id.at 5–6. This was not improper. See
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127 S. Ct. 2499, 2509 (2007);
see also United States v. Glover, 179 F.3d 1300, 1302 n.5 (11th Cir. 1999); United States v.
                                                 4
                Case: 17-11281       Date Filed: 04/17/2018       Page: 5 of 6


appearances and barred him from making additional pro se filings. Although

couched in different terms, Macleod essentially asks the federal courts to review

the state court order. We will not do so, and, after de novo review, we find no

error in the district court’s refusal to do so.

       Under the Rooker-Feldman doctrine, the district court did not have

jurisdiction to consider Macleod’s complaint because it falls into the class of

“state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Exxon Mobil Corp., 544 U.S. at

284, 125 S. Ct. at 1521–22. Similarly, Macleod’s claim involves an order

“uniquely in furtherance of the state courts’ ability to perform their judicial

functions,” and it is thus barred by the Younger abstention doctrine. Sprint

Commc’ns, 134 S. Ct. at 588. Insofar as Macleod claims monetary damages, the

clerk is entitled to absolute immunity because he declined to file Macleod’s

pleading pursuant to a court order. See Tarter, 646 F.2d at 1013. And although

the district court did not give Macleod an opportunity to amend his pleadings,

reversal is not mandated because amendment would be futile, as the complaint is

patently and irremediably insufficient. See Byrne, 261 F.3d at 1127 n.99.



Jones, 29 F.3d 1549, 1553 (11th Cir. 1994). The state court order is available at Appendix 3,
Macleod v. Bexley, No. 3:16-cv-00464-MMH-JRK (M.D. Fla. Aug. 1, 2016), ECF No. 17-3.

                                               5
     Case: 17-11281   Date Filed: 04/17/2018   Page: 6 of 6


AFFIRMED.




                              6